Exhibit 10.1

EMPLOYMENT AGREEMENT

     This Key Employee Employment Agreement (“Agreement”) is entered this 23rd
day of July, 2001, by and between Advanced Switching Communications, Inc. (“ASC”
or “Employer”), a Delaware corporation with its principal place of business in
Vienna, Virginia and Gary L. Wingo (“Employee”).

     In consideration of the promises and mutual covenants contained in this
Agreement and intending to be legally bound, Employer agrees to employ Employee,
and Employee hereby agrees to such employment relationship with Employer, under
the following terms and conditions:

1.     Employment. Employee accepts at will employment with ASC. Both Employee
and Employer may terminate the employment relationship at any time, for any
reason, with or without notice. In the event (A) ASC terminates Employee without
cause (as hereafter defined); or (B) on the first anniversary of this Agreement
in the event that Employee is not in breach of this Agreement and the Board of
Directors does not appoint Employee as President and Chief Operating Officer of
ASC, Employee may terminate this Agreement upon written notice to ASC no later
than August 23, 2002; then ASC will pay Employee a lump sum equal to two times
Employee’s base salary for the calendar year prior to termination within 30 days
after the date of termination. For purposes of this Agreement, “cause” means:
(i) any act or omission which constitutes a material breach by Employee of the
terms of this Agreement, (ii) the conviction of a felony or commission of any
act which would rise to the level of a felony, or the conviction or commission
of a lesser crime, offense or act that adversely impacts upon the business or
reputation of ASC, (iii) Employee’s willful or negligent failure to perform a
substantial or material part of his duties, or (iv) Employee’s failure to meet
minimum performance levels or goals established by mutual agreement between ASC
and Employee.

2.     Duties. Employee’s duties will be as assigned by the Chief Executive
Officer or Board of Directors and these duties may change from time to time.
Employee agrees to devote his full time, attention and best efforts to the
performance of these duties. Employee acknowledges that the effective
performance of his/her duties may require Employee to work weekends and evenings
from time to time. To avoid any conflict of interest while employed by ASC,
Employee will not work for himself or herself or for other businesses or
individuals, with or without compensation, without ASC’s written permission.
This restriction is not intended to prevent Employee from engaging in social,
community, charitable, political, family and other similar activities, so long
as those activities are not adverse to the interests of ASC and do not interfere
with the performance of Employee’s duties under this Agreement. Employee will
comply with all published policies and procedures of ASC relating to his
employment or the workplace.

 



--------------------------------------------------------------------------------



3.     Compensation. While employed by ASC, Employee will receive the following
compensation and benefits. Employer shall withhold from remuneration hereunder
any federal, state or local income or payroll tax it deems necessary or
appropriate to comply with applicable law.

     a.     Base Salary. Employee’s initial base salary will be $25,000 monthly
($300,000 annually), which will be paid in arrears, according to ASC’s normal
payroll practices. Such base salary shall be reviewed at least annually and may
be adjusted upward in the discretion of ASC’s Chief Executive Officer or Board
of Directors (or its delegate).

     b.     Bonus Plan. Employee is eligible to receive bonuses in the
discretion of ASC’s Chief Executive Officer or Board of Directors. This includes
a one-time signing bonus of $150,000 payable in the first payroll cycle
following Employee’s start date. In addition, Employee will be eligible to
participate in ASC’s bonus plan with a target annual bonus of $200,000. This
$200,000 bonus is guaranteed for his first year of employment, payable 1/2 on
Employee’s six-month anniversary and 1/2 on his one-year anniversary with ASC,
provided Employee is then in employment with ASC. Employee’s bonus may exceed
$200,000 if Employee’s performance exceeds his mutually agreed to goals and
objectives.

     c.     Employee Benefits. Employee will be eligible to participate in such
employee benefits and perquisites as are generally available to similarly
situated employees of ASC from time to time. All benefits and perquisites
provided under this Agreement are subject to the terms and conditions of the
applicable benefit plans or programs. This includes eligibility to participate
in ASC’s group life insurance program with the option to purchase additional
life insurance up to a maximum of $300,000. In addition, Employee will accrue
five weeks of vacation per year. Nothing in this Agreement shall limit ASC’s
right to amend or terminate any employee benefit plan or program.

     d.     Expense Reimbursement. Employee may be eligible for reimbursement
for necessary business expenses incurred in the performance of his/her duties,
including, by example, travel, meals, entertainment and related authorized
expenses. Employee must submit itemized expense reports, receipts and other
documentation that ASC may require.

     e.     Stock Options. Subject to approval of such grant by ASC’s Board of
Directors, Employee will be eligible for nonqualified options to purchase
1,000,000 shares of ASC’s common stock subject to the terms and conditions of
the 2000 Stock Incentive Plan (the “Plan”) and the applicable option agreement.
The vesting period for the options is 0% in the first year, 25% on the 1-year
anniversary of the grant, with the remainder to vest ratably each month over the
following 36 months. In the event of a Change in Control (as defined in the
Plan), 50% of the unvested options will vest.

 



--------------------------------------------------------------------------------



     f.     Loan. To assist Employee with establishing a residence in Virginia,
ASC will provide Employee with an interest-free loan to be used for a down
payment on a residence. The loan shall be in the amount of $200,000. This loan
will be secured by a first or second mortgage on the residence. At ASC’s
expense, Employee shall execute and deliver any and all documents as may be
reasonably required by ASC to document the loan and the mortgage, including the
written consent of the primary mortgagee to ASC’s mortgage. The loan will become
due upon the earlier of the sale of the residence or 120 days after the
termination of Employee’s employment with ASC for any reason.

4.     Special Covenants Regarding Work Product and Intellectual Property.

     a.     Employee hereby assigns and transfers ownership to Employer of all
inventions, discoveries, drawings, computer software, algorithms, improvements
and devices conceived by Employee including intellectual property rights such as
patents and copyrights (referred to as “work product”) developed or made by
Employee, either alone or with others, in whole or in part during Employee’s
employment by ASC, which (i) are useful in, or directly or indirectly related to
ASC’s business or which relate to, or (ii) are conceived, developed or made in
the course of, Employee’s employment, or (iii) which are developed or made from,
or by reason of knowledge gained from such employment. Employer shall have the
sole and exclusive right to use work product as described above, whether
original or derivative, in any manner whatsoever, and Employee acknowledges that
all work product described above shall be considered as “work for hire”
belonging to ASC.

     b.     Employee agrees to promptly disclose in writing all work product to
ASC’s Chief Executive Officer or other designated ASC officers or
representatives and assist ASC to protect any proprietary interest in work
product as ASC may reasonably require. Employee shall execute all documents
required by ASC to support and/or establish ASC’s ownership interest in this
work product, and perform all lawful acts which ASC may deem necessary or
advisable for the preparation, prosecution, procurement and maintenance of
trademark, copyright and/or patent applications in the United States and/or
foreign countries, whether before or after termination of employment. ASC agrees
to bear all expenses in connection with establishing its ownership interest, but
ASC has no obligation to protect by trademark, copyright, patent or otherwise
such work product and may do so to the extent ASC deems desirable. These
employee obligations are part of Employee’s general responsibilities and are
included within the existing compensation being received with no additional
compensation for these responsibilities. Employee agrees to keep such work
product confidential and agrees not to disclose such work product without ASC’s
written consent, except as required by, and during, his employment.

5.     Restrictive Covenants on Confidentiality, Nonsolicitation,
Noncompetition.

 



--------------------------------------------------------------------------------



     a.     Confidentiality. While employed with ASC, and because of the nature
of Employee’s responsibilities, Employee will acquire valuable and confidential
information and trade secrets regarding ASC’s business operations, including but
not limited to, ASC’s existing and contemplated services and products,
documentation, technical data, business and financial methods and practices and
other confidential corporate information. Employee covenants and agrees that,
while an ASC employee and following termination of that employment, all
Corporate Information (as defined below) shall not be disclosed and shall be
kept as confidential, proprietary, and in the nature of trade secrets, and
Employee shall not disclose any Corporate Information to any person or use any
Corporate Information for Employee’s own benefit or for the benefit of any other
person without ASC’s written consent, except as required by, and during, his/her
employment.

     b.     Definition of Corporate Information. Any knowledge, information or
documents regarding ASC or its affiliates, including, but not limited to, client
lists, employee information, employee lists, prospective client lists, client
contracts, information regarding clients or customers, processes, consulting and
training methodologies, operational methods and procedures, work product (as
defined in paragraph 4 above) business and marketing plans, product development
ideas, designs of projects, research projects, products, systems, software,
models, modules, templates, source code and object code, designs, business
systems, consulting models, creative and graphical work, venture and business
plans, programs, and financial plans, or improvements, modifications,
components, prototypes or works thereof, pertaining to ASC’s business, ventures
or its clients, and any information which has or may be derived or obtained from
such information, shall constitute “Corporate Information”, whether or not
reduced to tangible form or held electronically, and whether or not marked in
physical writing or electronically as “confidential”. Corporate Information does
not include any information made available by ASC in the normal course of its
business to the general public. Employee acknowledges that such Corporate
Information as is acquired and used by ASC or its affiliates is a special,
valuable and unique asset. All records, files, materials and confidential
information obtained by Employee in the course of his employment with ASC is
confidential and proprietary and shall remain the exclusive property of ASC or
its affiliates, as the case may be. However, this provision shall not preclude
Employee from providing truthful information to the extent required by subpoena,
court order, search warrant or other legal process, provided that Employee
immediately notifies ASC of such request in order to provide ASC an opportunity
to object to such request in the appropriate forum and to obtain a ruling on
such objection.

     c.     Return of Information. Upon termination of employment with Employer
for any reason, or at any other time Employer demands, Employee shall deliver
promptly to Employer all material and documentation relating to Employer or its
clients, including without limitation, all memoranda, notes, records, reports,
manuals, drawings, customer lists, referral source lists, vendor service lists,
software

 



--------------------------------------------------------------------------------



programs, and any other documents, whether or not of a confidential nature,
belonging to Employer, including all copies of such materials which Employee may
then possess or have under his control. Employee further agrees that upon
termination of employment, Employee shall not retain any document containing or
pertaining to the Corporate Information.

     d.     Noncompetition; Nonsolicitation.



  (i)   During the term of the Employee’s employment by ASC and for a one
(1)-year period commencing thereafter, the Employee shall not, without the prior
written consent of ASC, directly or indirectly engage in any business or
activity, whether as an employee, consultant, partner, principal, agent,
representative or stockholder (other than as the holder of an interest of five
percent (5%) or less in the equity of a publicly traded corporation) or render
any services or provide any advice or substantial assistance to any business,
person or entity, if such business, person or entity, directly or indirectly,
competes (or, to the Employee’s knowledge after due inquiry, intends to compete
or is preparing to compete during this one (1)-year period), in the United
States with (i) ASC, (ii) any material product, service or business of ASC or
(iii) any material product, service or business under serious consideration by
ASC as of the Employee’s termination date or any time during the one-year prior
period prior thereto. As used herein, a material product, service or business is
under serious consideration by ASC if, at the time of Employee’s termination, it
is included in a written business proposal, marketing plan or budget approved
by, or intended to be submitted for approval by, the Chief Executive Officer or
Chief Operating Officer of ASC, if Employee is, or would reasonably be expected
to be, aware of such matter.     (ii)   During the term of the Employee’s
employment by ASC and for a one (1)-year period commencing thereafter, the
Employee shall not, directly or indirectly, divert, solicit or lure away the
patronage of (i) any customer or business of ASC as of or any time prior to the
Employee’s termination date, or (ii) any prospective customer or business of
ASC. As used herein, “prospective customer” means any customer that ASC has
actively and individually solicited within the one year period preceding the
Employee’s termination date, or is seriously considering soliciting. As used
herein, solicitation of a prospective customer is under serious consideration by
ASC if, at the time of Employee’s termination, such solicitation is included in
a written business proposal, marketing plan or budget approved by, or intended
to be submitted for approval by, the Chief Executive Officer of ASC, if Employee
is, or would reasonably be expected to be, aware of such matter.

 



--------------------------------------------------------------------------------





  (iii)   In addition, the Employee shall not, without the prior express written
consent of ASC, directly or indirectly, during the term of the Employee’s
employment by ASC and for the one (1)-year period commencing thereafter,
recruit, hire or assist others in recruiting or hiring, or otherwise solicit for
employment, any employees of ASC or its customers or subcontractors.

     The provisions of this Section 4(d) shall not be deemed to limit in any way
the provisions of any other Section of this Agreement. In the event of
Employee’s termination for cause, the provisions of section 4(d)(i) shall not
apply to Employee. By entering into this Agreement, Employee acknowledges that
these prohibitions are reasonable as to time, geographical area and scope of
activity and do not impose a restriction greater than is necessary to protect
ASC’s goodwill, proprietary information and business interests.

     The Employee further acknowledges and agrees that, in the event of his
termination of employment with Employer, the Employee’s experience and
capabilities are such that the Employee can obtain employment in business
activities which are of a different nature or are not in competition with
Employee’s activities as an employee of Employer and that the enforcement of
this Agreement shall not prevent the Employee from earning a reasonable
livelihood.

     Employee agrees that this Agreement provides enhanced protections and
benefits to which he was not otherwise entitled prior to its execution and that
such protections and benefits constitute valuable consideration sufficient to
support the non-competition and non-solicitation obligations described above.

6.     Remedies.

     a.     Employee agrees and acknowledges that a breach of paragraph 4 or 5
of this Agreement will result in damage or loss to ASC which cannot be
reasonably or adequately compensated in damages and will cause ASC irreparable
injury. In the event of such a breach or threatened breach of this Agreement by
Employee, in addition to all other remedies otherwise available to ASC, ASC is
entitled to an injunction, enjoining and restraining such breach or threatened
or intended breach, and Employee hereby consents to the issuance of such
injunction in any court of competent jurisdiction without proof of specific
damages. Resort to such equitable relief shall not be construed to be a waiver
of any other rights or remedies ASC may have for damages or otherwise.

     b.     If either party enforces any part of this Agreement through legal
proceedings and the other party is found to be in default or breach, the
defaulting or breaching party agrees to pay the non-defaulting party any costs
and attorneys’ fees reasonably incurred in such proceedings.

7.     Cumulative Rights. The parties’ rights and remedies in this Agreement are
cumulative, and in addition to, any other rights, remedies or causes of action

 



--------------------------------------------------------------------------------



allowed at law and shall not exclude any other rights or remedies available to
either party.

8.     Overpayment. From time to time, Employee may receive payments in advance
for business expenses, payroll advancements or other payments or loans. Employee
hereby authorizes ASC to deduct from Employee’s compensation, any amounts paid
which are in excess of the amounts to which Employee is entitled by a deduction
from monies or other compensation owed to Employee from ASC. Any overpayments or
loans not otherwise recoverable by way of such deduction, are deemed payable in
full on termination of employment for any reason or on demand, whichever is
sooner

9.     Notices. Any notice required or permitted by this Agreement shall be
sufficient if in writing, and sent by certified mail, or hand delivery through a
company providing written receipt of delivery, to Employee’s last known
residence or to Employer’s principal office (Attention: General Counsel) as the
case may be.

10.     Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party.

11.     Governing Law and Venue. This Agreement shall be governed by the law of
the Commonwealth of Virginia, Employer’s principal place of business, without
giving effect to Virginia’s conflict of laws. The parties agree that the proper
venue for any dispute shall be the Fairfax County Circuit Court or the United
States District Court for the Eastern District of Virginia, Alexandria Division
and in the event that there is no other manner of service hereby appoint the
Secretary of the Commonwealth of Virginia.

12.     Severability. If any part or portion hereof shall be determined to be
invalid, illegal or unenforceable, in whole or in part, neither the validity of
the remaining part or portion of such term nor the validity of any other term or
provision of this Agreement shall in any way be affected thereby.

13.     Assignment. Employee’s rights and obligations under this Agreement are
not assignable. ASC’s rights and obligations inure to the benefit of and shall
be binding upon successors and assigns of ASC.

14.     Survival of Employee’s Obligations. The provisions of paragraphs 4, 5,
6, 7 and 8 of this Agreement, and any related provisions necessary to enforce
such provisions, shall survive termination of Employee’s employment, and form a
continuing obligation on the part of the parties hereto, which may not be waived
except in writing by both parties to this Agreement.

15.     Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the matters contained herein. It may be modified,
changed

 



--------------------------------------------------------------------------------



or altered only by an agreement in writing signed by all of the parties. The
language used in this Agreement will be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any person. This Agreement may be executed
in any number of counterparts.

16.     Employee’s Warranties. Employee warrants that his/her performance of
this Agreement’s terms, and any services to be rendered as an ASC employee, do
not and shall not breach any fiduciary or other duty or any covenant, agreement
or understanding, including any agreement relating to any proprietary
information, knowledge or data acquired by Employee in confidence or trust,
prior to Employee’s employment by ASC, to which Employee is a party or by the
terms of which Employee may be bound. Employee shall not disclose to ASC or its
clients, or induce ASC to use, any such proprietary information, knowledge, or
data belonging to any previous employer without such previous employer’s
permission. Employee will disclose to ASC, as much as Employee is permitted to
do, the terms and subject of any prior confidentiality, non-competition or
invention agreement or agreements to which Employee is bound.

17.     Indemnification. Employee hereby agrees that if Employee intentionally
breaches any agreement or understanding between him/her and another person or
company, or intentionally wrongfully uses any confidential or proprietary
information or trade secrets he has obtained from sources other than ASC without
permission, then Employee will indemnify and hold ASC harmless from and against
any and all damages, claims, costs and expenses, including without limitation
attorneys’ fees and legal costs and expenses, based on or arising, directly or
indirectly, from such intentional actions.

     Witness our signatures and seals executed as of the day and year first
written above.

      ADVANCED SWITCHING COMMUNICATIONS, INC.       BY: /s/ Asghar Mostafa


--------------------------------------------------------------------------------

              Asghar Mostafa   (SEAL)


      EMPLOYEE:       /s/ Gary L. Wingo


--------------------------------------------------------------------------------

Gary L. Wingo
1385 Portmarnock Dr.
Alpharetta, GA 30005   (SEAL)


 